COBB, Judge.
At the close of the evidence, the defendant (Schiming) requested a jury charge on false imprisonment as a lesser included offense which was denied by the trial court. Schiming was ultimately found guilty of attempted first degree murder, sexual battery, kidnapping, armed robbery and possession of a weapon in the commission of a felony.
*1253Pursuant to State v. Sanborn, 533 So.2d 1169 (Fla.1988), the conviction for kidnapping is reversed and the cause remanded for a new trial on the kidnapping charge plus resentencing. In all other respects the decision of the trial court is affirmed.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
SHARP, C.J., and ORFINGER, J., concur.